Citation Nr: 1035704	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-05 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUE

Entitlement to service connection for hypertension (HTN).  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1987.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

In March 2006 the Board denied numerous claims, to include the 
claim of entitlement to service connection for HTN.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a July 2008 Order, the Court granted the VA 
General Counsel's and Appellant's Joint Motion For Remand.  The 
Board's decision was vacated and the Veteran's claim was remanded 
to the Board.  The Order primarily called for the claim to be 
remanded so that an attempt could be made to obtain additional 
medical records from the Social Security Administration (SSA).  
The record reflects that such an attempt was made and that 
treatment records were subsequently obtained and added to the 
clams file.

The Veteran was scheduled for a hearing at the RO, before a 
Veterans Law Judge, in September 2005.  However, in a September 
2005 written statement, his representative cancelled the hearing 
and indicated that the Veteran did not request that the hearing 
be rescheduled.  As such, the Board believes all due process 
requirements were met with regard to his hearing request.

In a written statement submitted in January 2006, the Veteran 
described injuries incurred in October 2003, while he was a 
patient at the VA medical facility in Hudson Valley, New York.  
It is not entirely clear, however, by this statement, if the 
Veteran may seek to raise a claim for disability due to VA 
medical treatment under 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2009) or in the alternative, secondary service connection.  If he 
desires to raise such a claim, he should do so with specificity 
at the RO.

In February 2009 the Board denied the Veteran's claim for 
entitlement to service connection for HTN.  All other issues on 
appeal at that time were remanded for additional development.  
The Veteran appealed the Board's decision denying his claim for 
service connection for HTN to the U. S. Court of Appeals for 
Veterans Claims (Court/CAVC).  His attorney and VA's Office of 
General Counsel - representing the Secretary, filed a Joint 
Motion in March 2010 asking the Court to partially vacate the 
Board's decision, to the extent it had denied the claim for HTN, 
and to remand that claim to the Board for further development and 
readjudication in compliance with directives specified.  Since 
the Board instead had remanded, rather than denied, the remaining 
claims to include whether new and material evidence had been 
received to reopen claims of service connection for bilateral 
flat feet, low back pain, and a bilateral knee disorder, as well 
as initial claims of service connection for a heart disorder, an 
eye disorder, and irritable bowel syndrome, the parties asked the 
Court not to disturb that portion of the Board's decision since 
those claims had not yet been decided.  Breeden v. Principi, 17 
Vet. App. 475, 478 (2004).  The Court granted the Joint Motion 
for partial remand in an order issued in March 2010 and returned 
the file to the Board for further consideration of the claim for 
HTN.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

In view of the Joint Motion additional development is indicated 
on the issue under review.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Moreover, where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and HTN becomes manifest to a degree of 10 
percent within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In this regard, the Board notes that under Diagnostic Code (DC) 
7101, a 10 percent rating is assigned for HTN when diastolic 
pressure is 100 or more; or when systolic pressure is 
predominantly 160 or more; or when there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication for control is required.  Note (1) indicates that HTN 
or isolated systolic HTN must be confirmed by readings taken two 
or more times on at least three different days.  For purposes of 
the section, HTN is defined as diastolic pressure of 90mm or 
greater and isolated HTN is defined as systolic blood pressure of 
predominantly 160mm or greater with a diastolic pressure of less 
than 90mm.  38 C.F.R. § 4.104, DC 7101 (2009).

When examined for entry into service in July 1980, the Veteran's 
blood pressure was 134/76.  He was found qualified for active 
service.  The STRs also reflect that when seen in October 1985 
for low back and knee problems, his blood pressure was noted to 
be 150/98 and 122/92 on consecutive days.  In November 1985, when 
seen for chest pain, his blood pressure was 166/98.  An inservice 
electrocardiogram was accomplished, but there was no report of 
HTN.  It is noted that the Veteran's claim for service connection 
for a heart disorder is being addressed separately.  He was seen 
for treatment of April 1986, and his blood pressure was 110/64.  
In August 1986, it was 124/78, and when hospitalized (for another 
condition) in December 1986, his blood pressure was 124/88.  In 
May 1987, his blood pressure was 120/76, and in June 1987, it was 
110/80.  His STRs are not referable to complaints or diagnosis 
of, or treatment for HTN.  

When examined for separation in August 1987, the Veteran's 
cardiovascular system was normal, and his blood pressure was 
110/82.

Post service VA and non VA medical records and examination 
reports dated from 1988 to 2007 are associated with the claims 
file.  In December 1988, the Veteran's blood pressure was 135/76.  
A VA February 1989 outpatient record reflects a reading of 
112/70.  A March 1989 VA outpatient consultation report indicates 
the Veteran was referred to the mental hygiene clinic.  It was 
noted that he had HTN.  A September 1995 VA medical record 
includes a blood pressure reading of 141/78.

According to a May 1996 VA outpatient record, the Veteran was 
seen after an episode of chest pain with numbness and tingling in 
his fingers.  It was noted that he did not have a history of HTN.

Additional VA outpatient treatment records reflect blood pressure 
readings of 145/83 in August 1997, 126/75 in November 1997, and 
140/97 and 132/78 in January 1998.

An October 2000 private medical record indicates that the Veteran 
had atypical chest pain, and underwent a left cardiac 
catherization.  Results showed no evidence of significant 
coronary artery disease with normal left ventricle systolic 
function and HTN was not reported.

The Veteran was privately hospitalized in October 2000 for 
complaints of intermittent chest pain, palpitations, and 
associated shortness of breath.  He underwent left heart 
catherization, coronary angiogram and left ventriculogram, as 
well as an echocardiogram and EGD.  The discharge summary 
indicates that catherization showed no evidence of significant 
coronary artery disease and the EGD showed no significant 
abnormalities.  The discharge diagnoses included atrial 
fibrillation with rapid ventricular response, history of peptic 
ulcer with helicobacter pylori, unspecified psychiatric disorder, 
and noncardiac chest pain.  HTN was not reported.

Private cardiology treatment records dated from November 2000 to 
September 2001 indicate that the Veteran underwent numerous tests 
for chest pain and atrial fibrillation.  Essentially, tests 
results were negative.  For example, a November 2001 record of an 
EKG showed normal sinus rhythm.  A January 2002 VA medical record 
did report that the Veteran's medical problems included stage I 
HTN.

A May 2002 VA examination report indicates that the Veteran was 
evaluated for complaints associated with his service- connected 
duodenal ulcer.  His blood pressure was 140/80. Pertinent 
diagnoses included essential HTN.  A January 2005 VA record 
indicates his blood pressure was 121/85.  VA records from 2006 
and 2007 reflect that the Veteran's medical conditions included 
HTN.

As there is evidence of a current disability, medical evidence of 
intermittently elevated blood pressure readings during service 
and within two years after separation from service, the Board 
finds that it is necessary to afford the Veteran a VA medical 
examination to obtain a medical opinion to determine whether his 
current HTN is related to service, or was manifested within the 
first year after separation from service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 
2002 & Supp. 2009), 38 C.F.R. § 3.159(c)(4)(i) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for a VA 
examination of the Veteran to determine 
the etiology and date of onset of the 
current HTN.  All indicated studies should 
be performed, and the claims folder must 
be made available to the examiner for 
review prior to the examination.

Based on the examination of the Veteran 
and review of the record, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or higher) that the current 
HTN had its onset in service or within the 
first post-service year, or is otherwise 
causally related to service.

The rationale for any opinion expressed 
should be provided in the examination 
report.

2.  Thereafter, readjudicate the claim for 
service connection.  If the claim remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case (SSOC), and given an 
opportunity to respond before the case is 
returned to the Board.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



